t c memo united_states tax_court katherine a weir petitioner v commissioner of internal revenue respondent docket no filed date p omitted from gross_income certain payments characterized by r as pension income p argues that those payments were received from ex-husband in lieu of her right to payments under his military pension held incident to p’s divorce from her ex-husband p received as her separate_property an interest in ex--husband’s military pension and payments by ex-husband to her pursuant to agreement were gross_income to her pursuant to sec_61 sec_2 held further p is liable for an addition_to_tax under sec_665l a i r c and a penalty under sec a i r c bruce a meyers for petitioner david a conrad for respondent -- - memorandum opinion halpern judge by notice_of_deficiency dated date the notice respondent determined deficiencies in additions to and penalties with respect to petitioner’s and federal income taxes as follows additions to tax penalty under year deficiency sec_6651 a sec_6654 sec_6662 a dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number -- respondent has since conceded the sec_6651 addition_to_tax for we accept that concession besides the remaining additions to tax and penalty the issue for decision is whether there are deficiencies in tax on account of petitioner’s omission_from_income of certain payments characterized by respondent as pension income this case has been submitted for decision without trial pursuant to rule facts stipulated by the parties are so found the stipulation of facts filed by the parties with attached exhibits is included herein by this reference unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - background petitioner resided in germany at the time the petition was filed on date petitioner married robert e mooney ex-husband in dale city california subsequent to their marriage ex-husband served in the u s armed_forces on date petitioner and ex-husband entered into an agreement styled separation agreement the agreement which agreement was occasioned by their separation and desire to live apart among other things the agreement states that the parties thereto desire to determine property and other rights growing out of their marriage in pertinent part the agreement provides military retirement pension the husband agrees to pay to the wife her community_property interest in his military retirement pension upon receipt thereof the wife’s interest shall be determined by taking one- half of a fraction of the military retirement pension which fraction shall have as its numerator the number of years that the husband and wife were married during the husband’s service on active_duty and as its denominator the total number of years of active_duty upon which the husband’s retirement benefits are based k k on date petitioner and ex-husband entered into an agreement styled addendum to separation agreement the addendum which in pertinent part states the following the petitioner wife hereby waives any claim to spousal support from the respondent husband having been advised that by such a waiver spousal support is forever resolved and she may not later request the court for any allowance of spousal support from the respondent husband this waiver in no way waives the q4e- petitioner wife’s rights regarding the military retirement pension in which she has a vested community interest and which said pension rights are set forth in the separation agreement herein on date an interlocutory judgment of dissolution of marriage the interlocutory judgment was entered in the superior court of california county of napa superior court among other things the interlocutory judgment incorporated both the agreement and the addendum on date a final judgment of dissolution of marriage the final judgment was entered in the superior court which among other things incorporated and made binding all of the provisions of the interlocutory judgment and restored petitioner and ex-husband to the status of single persons by personal check ex-husband paid petitioner dollar_figure and dollar_figure in and respectively without distinction the payments petitioner did not report the dollar_figure payment on her federal_income_tax return nor did she report the dollar_figure payment on her federal_income_tax return petitioner filed her federal_income_tax return the return no earlier than date the return shows a total_tax due of dollar_figure and total payments of dollar_figure the notice contains a statement of income_tax changes showing increases of dollar_figure and dollar_figure for and respectively with the explanation pension income the notice further explains that petitioner received those sums from - - ex-husband which sums constitute gross_income that petitioner did not report on her income_tax returns the notice states that the total_tax shown on petitioner’s federal_income_tax return the return is dollar_figure and that petitioner made total payments of dollar_figure by the petition petitioner assigns error to respondent’s determination of deficiencies additions to tax and a penalty among the averments made by petitioner is that the payments were transfers of property incident_to_divorce pursuant to sec_1041 discussion i deficiencies in tax a introduction petitioner was divorced from ex-husband on date incorporated into the final judgment was the agreement by which ex-husband agreed to pay to petitioner her community_property interest in his military retirement pension upon receipt thereof the payments were made pursuant to the agreement we must determine whether the payments constitute items of gross_income to petitioner b pension payments in pertinent part sec_61 provides gross_income means all income from whatever source derived including but not limited to the following items pensions -- - petitioner does not argue nor would we agree that military retirement pay is not a pension within the meaning of sec_61 see eg hatinger v commissioner tcmemo_1990_ stating without discussion a military retirement pension like other pensions is simply a right to receive a future income stream from the retiree’s employer sec_1 income_tax regs pensions and retirement allowances paid either by the government or by private persons constitute gross_income unless excluded by law nor does petitioner argue nor would we agree that pension payments are not gross_income to a divorced spouse who upon the division of the property of the marital community attendant to the divorce received the right to those payments as her separate_property see eg hatinger v commissioner supra lowe v commissioner tcmemo_1981_350 c petitioner’s argument petitioner relies on the following points at the time of the divorce the court ordered that petitioner’s ex-husband robert mooney make settlement payments to her in lieu of her community_property interest in the military retirement benefits weir received cash settlement payments while her ex-husband robert mooney received the military retirement benefits as his separate_property at the time of the divorce the equal division of the community was considered a nontaxable partition of the property whereas this equal division of the community is considered a nontaxable partition of the property petitioner’s divorce became final on date petitioner’s view of the facts is that on that date an approximately equal division of the community was made with petitioner giving up her interest in ex-husband’s military retirement pension the pension and receiving in lieu thereof cash settlement payments the settlement payments relying on 98_tc_368 discussed infra petitioner argues that such exchange was nontaxable without further discussion petitioner concludes that the payments were not items of gross_income d discussion the agreement in pertinent part the agreement provides the husband agrees to pay to the wife her community_property interest in his military retirement pension upon receipt thereof emphasis added in pertinent part the addendum provides this waiver in no way waives the petitioner wife’s rights regarding the military retirement pension in which she has a vested community interest emphasis added we have no doubt that at the time petitioner and ex-husband executed the agreement and addendum they assumed the pension to be community_property we also have no doubt that petitioner understood that the pension was not an asset that could be liquidated so that she would immediately receive a portion of the proceeds while it is true that the agreement contemplates that ex-husband would collect the pension payments petitioner has failed to convince us that she and --- - ex-husband intended by that arrangement anything other than that he would act as a collection agent on her behalf we do not read the agreement as allocating the pension in full to the ex-husband and on account thereof other community_property of an equal value to petitioner petitioner has cited no case interpreting language similar to that in the agreement in the manner advocated by petitioner we find that pursuant to the agreement and incident to the divorce petitioner received an interest in the pension as her separate_property tax consegquences to petitioner on receipt of her separate_property interest in the pension sec_1041 deals with transfers of property between spouses or incident_to_divorce in general it provides that no gain_or_loss shall be recognized to the transferor on such a transfer and the transferee succeeds to the transferor’s basis it is arguable that sec_1041 has no application to an egqual-in-value division of the property of a marital community since there is no transfer of property but only a partition of the community see 183_f2d_32 9th cir affg 12_tc_468 32_bta_718 in any event sec_1041 is inapplicable to any transfer in incident to either the agreement or the final judgment since any such transfer would be pursuant to an instrument that predates the effective date of sec_1041 see sec_421 of - the deficit_reduction_act_of_1984 publaw_98_369 98_stat_793 adding sec_1041 generally effective for transfers after date but in some cases effective for transfers after date law predating sec_1041 establishes that in the case of an approximately equal division of community_property on divorce no gain is recognized on the theory that no sale_or_exchange has occurred but only a nontaxable partition and the basis of the property set_aside for each spouse is its basis to the community prior to the divorce see eg 64_tc_959 affd per curiam 552_f2d_1350 9th cir since we assume that there was here an approximately equal division of the community_property petitioner recognized no gain_or_loss on receipt of her separate_property pension rights we assume that the community’s and her basis in those rights was zero receipt of payments petitioner had no basis in her separate_property pension rights petitioner was taxable in full on receipt of the payments see sec_61 hatinger v commissioner supra it is of no moment that the payments were collected by the ex-husband see mess v commissioner tcmemo_2000_37 bratinger v commissioner tcmemo_1990_310 -- - il additions to tax and penalty a introduction sec_6651 provides that an addition to the tax shall be imposed in the case of failure_to_file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6654 provides that an addition_to_tax shall be imposed in the case of any underpayment of estimated_tax by an individual sec_6662 provides for a penalty egual to percent of the underpayment in tax attributable to among other things negligence or disregard of rules or regulations without distinction negligence see sec_6662 b the penalty for negligence will not apply to an underpayment in tax to the extent that the taxpayer can show both reasonable_cause and the taxpayer acted in good_faith see sec_6664 negligence has been defined as the failure to exercise the due care of a reasonable and ordinarily prudent person under like circumstances see 85_tc_934 b petitioner’s position in the petition petitioner assigns error to respondent’s determination of additions to tax and penalty but she sets forth no facts in support of that assignment of error on brief petitioner argues the commissioner has assessed a sic penalties against weir under sec_6651 sec_6654 and sec_6662 of the code weir should not be liable for these penalties since she had reasonable_cause for relying on the language of the separation agreement showing that her ex-husband was awarded all interest in the military retirement benefits and she merely received settlement payments from him and that it was not due to willful neglect cc burden_of_proof there is some question here as to who bears the burden_of_proof with respect to the additions to tax and penalty sec_7491 c provides notwithstanding any other provision of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title the burden imposed by sec_7491 is only to come forward with evidence regarding the appropriateness of applying a particular addition_to_tax or penalty to the taxpayer respondent need not negate all defenses to the additions or penalties see higbee v commissioner 1t c sec_7491 is effective for court proceedings arising in connection with examinations commencing after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_726 the notice is dated date the parties have not informed us whether the examination commenced on or before date respondent assumes that petitioner bears the burden_of_proof and petitioner does not address the issue whether sec_7491 applies or -- not we think that except as noted with respect to the addition_to_tax under sec_6654 the evidence is sufficient to sustain the remaining additions to tax and the penalty petitioner’s federal_income_tax return was filed no earlier than date she received an automatic_extension to file and pay until date see sec_1_6081-5 income_tax regs subsequently she was granted an additional 2-month extension to file so that her return was due by date petitioner therefore failed to file her return by the date prescribed in sec_6651 further on the face of the return there is a substantial_underpayment thus even if respondent bears the burden of production because of sec_7491 he has sustained that burden with respect to the addition_to_tax and penalty determined under sec_665l1 a and a respectively d petitioner’s defenses petitioner has no defense to the additions to tax under sec_665l a for failure_to_file petitioner’s defense to the penalty under sec_6662 for negligence is that she had reasonable_cause for relying on the language of the separation agreement we take that claim to be that there was reasonable_cause for the underpayment because petitioner had reasonable_cause for relying on the agreement petitioner has failed to demonstrate that reasonable_cause none of the stipulated facts directly addresses what caused petitioner to come to any conclusion about the agreement nor can we infer from those facts what it was that caused her to come to any conclusion all we have in evidence is the agreement itself which we have found to contradict petitioner’s interpretation we do not find the agreement to be ambiguous so that without more eg the opinion of counsel we cannot conclude that petitioner had reasonable_cause for reaching the interpretation she did we sustain respondent’s determination of the addition_to_tax under sec_665l a and the penalty under sec_6662 br sec_6654 respondent determined additions to tax under sec_6654 the sec_6654 additions for failure to pay estimated_tax on brief respondent states petitioner underpaid her estimated_tax in both and because she erroneously failed to report the payments from mr mooney as pension income therefore she is liable for the sec_6654 additions to tax since petitioner filed returns for both years in issue sec_6665 provides in general that the sec_6654 additions are not treated as taxes for purposes of the deficiency -- procedures provided for in subchapter_b chapter of the code sec_6211 through sec_6214 provides sec_6214 determination by tax_court a jurisdiction as to increase of deficiency additional_amounts or additions to the tax --except as provided by sec_7463 the tax_court shall have jurisdiction to redetermine the correct amount of the deficiency even if the amount so redetermined is greater than the amount of the deficiency_notice of which has been mailed to the taxpayer and to determine whether any additional_amount or any addition to the tax should be assessed if claim therefor is asserted by the secretary at or before the hearing or a rehearing emphasis added whether we have jurisdiction to determine the sec_6654 additions turns on the meaning of the underscored portion of sec_6214 cf eg estate of nemerova v commissioner tcmemo_1998_186 holding that with respect to the additions to tax there in question under sec_6651 and we had jurisdiction under sec_6214 to determine so much of the addition under sec_6651 as was applicable to the deficiency in tax and the addition under sec_665l1 a we held that we have no jurisdiction to determine the addition under sec_6651 applicable to the tax assessed by respondent upon receipt of the return neither party has addressed our jurisdiction to consider the sec_6654 additions nevertheless we believe that respondent erred in determining those additions we shall set forth our -- - analysis of the issue for the parties’ consideration and we shall enter decision under rule in pertinent part sec_6654 provides in the case of any underpayment of estimated_tax by an individual there shall be added to the tax an amount determined by applying-- the underpayment rate established under sec_6621 to the amount of the underpayment for the period of the underpayment the amount of the underpayment is the excess of the required_payment over the amount of the installment paid see sec_6654 the amount of the required_payment i sec_25 percent of the required_annual_payment see sec_6654 a the required_annual_payment is the lesser_of percent of the tax_shown_on_the_return for the taxable_year or percent of the tax_shown_on_the_return for the preceding year see sec_6654 d b respondent’s determination that petitioner underpaid her estimated_taxes is based on petitioner’s tax_liability as determined in the notice respondent uses an incorrect basis for determining whether petitioner underpaid her estimated_taxes petitioner’s estimated_tax liability is based on her tax_liability as stated on her original tax returns and not on the notice_of_deficiency or her ultimate tax_liability see gleason v commissioner tcmemo_1990_110 warda v commissioner tcmemo_1988_572 sampson v commissioner tcmemo_1986_231 - the return shows a total_tax due of dollar_figure and total payments of dollar_figure therefore based on the return petitioner overpaid her taxes for and did not have an underpayment the record does not contain a copy of the return nevertheless the notice states that the total_tax shown on the return is dollar_figure and that petitioner made total payments of dollar_figure therefore the tax_return reflected an underpayment_of_tax in the amount of dollar_figure petitioner did not make payments in that equaled percent of the tax shown on the return however petitioner’s estimated_tax payments in of dollar_figure were more than percent of the tax that had been shown on the tax return--dollar_figure therefore we calculate that petitioner satisfied the safe_harbor provisions of sec_6654 b respondent does not contest that the safe_harbor does not apply decision will be entered under rule
